Exhibit 10.11

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT dated as of March 26, 2009, between BANK OF AMERICA,
N.A. (“Bank of America”), in its capacity as collateral agent for the First Lien
Obligations (as defined below), including its successors and assigns from time
to time, and NATIXIS, NEW YORK BRANCH (“Natixis”) in its capacity as collateral
agent for the Second Lien Obligations (as defined below), including its
successors and assigns from time to time. Capitalized terms used herein but not
otherwise defined herein have the meanings set forth in Section 1 below.

A. Sbarro, Inc., a Delaware corporation (the “Company”), is party to the Credit
Agreement dated as of January 31, 2007 (as amended on March 26, 2009 and as
further amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “First Lien Credit Agreement”), among the
Company, Sbarro Holdings, LLC, (“Holdings”), each lender from time to time party
thereto, Bank of America, as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer, Credit Suisse, as Syndication Agent, Banc of America
Securities LLC and Credit Suisse Securities (USA) LLC, as Joint Lead Arrangers
and Joint Book Managers, and Natixis and Bank of Ireland, as Co-Documentation
Agents.

B. The Company is party to that certain Second Lien Credit Agreement (as
amended, restated, supplemented, waived, Refinanced or otherwise modified from
time to time, the “Second Lien Credit Agreement”) dated March 26, 2009 among the
Company, Holdings, each lender from time to time party thereto and Natixis, as
collateral agent.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bank of America” shall have the meaning set forth in the preamble.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Cap Amount” shall mean $225,000,000.



--------------------------------------------------------------------------------

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral, including without limitation any assets in which the First Lien
Collateral Agent is automatically deemed to have a Lien pursuant to the
provisions of Section 2.3.

“Company” shall have the meaning set forth in the recitals.

“Comparable Second Lien Security Document” shall mean, in relation to any Common
Collateral subject to any Lien created under any First Lien Document, those
Second Lien Security Documents that create a Lien on the same Common Collateral,
granted by the same Grantor.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.7, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all First Lien Obligations and, with respect to letters of credit
or letter of credit guaranties outstanding under the First Lien Documents,
delivery of cash collateral or backstop letters of credit in respect thereof in
a manner consistent with the First Lien Credit Agreement, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of the First Lien Secured
Parties under the First Lien Documents; provided that the Discharge of First
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of other First Lien Obligations that constitute an exchange or
replacement for or a Refinancing of such Obligations or First Lien Obligations.
In the event the First Lien Obligations are modified and are paid over time or
otherwise modified pursuant to Section 1129 of the Bankruptcy Code, the First
Lien Obligations shall be deemed to be discharged when the final payment is
made, in cash, in respect of such indebtedness and any obligations pursuant to
such new indebtedness shall have been satisfied.

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations pursuant to a First Lien
Security Document.

“First Lien Collateral Agent” shall mean Bank of America, in its capacity as
administrative agent and collateral agent for the lenders and other secured
parties under the First Lien Credit Agreement and the other First Lien Documents
entered into pursuant to the First Lien Credit Agreement, together with its
successors and permitted assigns under the First Lien Credit Agreement
exercising substantially the same rights and powers; and in each case provided
that if such First Lien Collateral Agent is not Bank of America, such First Lien
Collateral Agent shall have become a party to this Agreement and the other
applicable First Lien Security Documents.

“First Lien Credit Agreement” shall have the meaning set forth in the recitals.

“First Lien Documents” means the credit, guarantee and security documents
governing the First Lien Obligations, including, without limitation, the First
Lien Credit Agreement,

 

-2-



--------------------------------------------------------------------------------

each Swap Agreement (as defined in the First Lien Credit Agreement) with a Swap
Creditor (as defined in the First Lien Credit Agreement), documents governing
Cash Management Obligations (as defined in the First Lien Credit Agreement)
constituting First Lien Obligations and the First Lien Security Documents.

“First Lien Obligations” shall mean all “Finance Obligations” as defined in the
Security Agreement (as defined in the First Lien Credit Agreement).

“First Lien Secured Parties” means, at any relevant time, the holders of First
Lien Obligations at such time, including without limitation the lenders, letter
of credit issuers, and agents (including First Lien Collateral Agent) under the
First Lien Credit Agreement and each Swap Creditor in respect of a Swap
Agreement (each as defined in the First Lien Credit Agreement).

“First Lien Security Documents” means the Collateral Documents (as defined in
the First Lien Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted or purported to be granted securing First
Lien Obligations or under which rights or remedies with respect to such Liens
are governed, in each case to the extent relating to Common Collateral.

“First Priority Liens” means Liens securing the First Lien Obligations, which
Liens are superior and prior in priority to the Liens securing the Second Lien
Obligations.

“Grantors” shall mean the Company and each other Loan Party (as defined in the
First Lien Credit Agreement) that has executed and delivered a First Lien
Document or a Second Lien Document.

“Holdings” shall have the meaning set forth in the recitals.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Lien Credit Agreement or the
First Lien Credit Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

-3-



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Lien” shall have the meaning assigned to such term in the First Lien Credit
Agreement.

“New Agent” shall have the meaning set forth in Section 5.7.

“Non-Conforming Plan of Reorganization” any Plan of Reorganization which either
grants the Second Lien Collateral Agent or any Second Lien Secured Party any
right or benefit, directly or indirectly, which right or benefit is expressly
prohibited at such time by the provisions of this Agreement, or fails to provide
for the Discharge of the First Lien Obligations upon the effective date thereof.

“Payment Discharge” shall have the meaning set forth in Section 5.1(a).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Common Collateral in the possession or
control of the First Lien Collateral Agent (or its agents or bailees), to the
extent that possession or control thereof perfects a Lien thereon under the UCC.

“Recovery” shall have the meaning set forth in Section 6.3.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness, including by
adding or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated. “Refinanced” and “Refinancing”
have correlative meanings.

“Reinstatement” shall have the meaning set forth in Section 5.7.

“Required Lenders” shall have the meaning assigned to such term in the First
Lien Credit Agreement.

“Second Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Second Lien Obligations pursuant to a Second Lien
Security Document.

 

-4-



--------------------------------------------------------------------------------

“Second Lien Collateral Agent” shall mean Natixis, in its capacity as
administrative agent and collateral agent for the lenders and other secured
parties under the Second Lien Credit Agreement and the other Second Lien
Documents entered into pursuant to the Second Lien Credit Agreement, together
with its successors and permitted assigns under the Second Lien Credit Agreement
exercising substantially the same rights and powers; and in each case provided
that if such Second Lien Collateral Agent is not Natixis, such Second Lien
Collateral Agent shall have become a party to this Agreement and the other
applicable Second Lien Security Documents.

“Second Lien Documents” means the credit and security documents governing the
Second Lien Obligations, including, without limitation, the Second Lien
Documents and the Second Lien Security Documents.

“Second Lien Obligations” shall mean all [“Finance Obligations”] as defined in
the Security Agreement (as defined in the Second Lien Credit Agreement).

“Second Lien Secured Parties” means, at any relevant time, the holders of Second
Lien Obligations at such time, including, without limitation, the lenders and
agents (including the Second Lien Collateral Agent) under the Second Lien Credit
Facility.

“Second Liens” means the Liens securing the Second Lien Obligations.

“Second Lien Security Documents” means the Collateral Documents (as defined in
the Second Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted or purported to be granted
securing Second Lien Obligations or under which rights or remedies with respect
to such Liens are governed.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the First
Lien Credit Agreement or the Second Lien Credit Agreement.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

-5-



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection (including any defect or deficiency or alleged defect or deficiency
in any of the foregoing) of any Liens granted to the Second Lien Collateral
Agent or the Second Lien Secured Parties on the Common Collateral or of any
Liens granted to the First Lien Collateral Agent or the First Lien Secured
Parties on the Common Collateral, (ii) any provision of the UCC, the Bankruptcy
Code, any applicable law, the Second Lien Documents or the First Lien Documents,
(iii) whether the First Lien Collateral Agent, either directly or through
agents, holds possession of, or has control over, all or any part of the Common
Collateral, (iv) the fact that any such Liens may be subordinated, voided,
avoided, invalidated or lapsed or (v) any other circumstance of any kind or
nature whatsoever, the Second Lien Collateral Agent, on behalf of itself and
each Second Lien Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any First Lien Obligations now or hereafter held by or on
behalf of the First Lien Collateral Agent or any First Lien Secured Parties or
any agent or trustee therefor regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Common Collateral
securing any Second Lien Obligations, and (b) any Lien on the Common Collateral
securing any Second Lien Obligations now or hereafter held by or on behalf of
the Second Lien Collateral Agent or any Second Lien Secured Party or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any First Lien
Obligations. All Liens on the Common Collateral securing any First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Common Collateral securing any Second Lien Obligations for all purposes,
whether or not such Liens securing any First Lien Obligations are subordinated
to any Lien securing any other obligation of the Company, any other Grantor or
any other Person. The Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Secured Parties, expressly agrees that any Lien purported to be
granted on any Common Collateral as security for the First Lien Obligations
shall be deemed to be, and shall be deemed to remain, senior in all respects and
prior to all Liens on the Common Collateral securing any Second Lien Obligations
for all purposes regardless of whether the Lien purported to be granted is found
to be improperly granted, improperly perfected, preferential, a fraudulent
conveyance or legally or otherwise deficient in any manner.

2.2. Prohibition on Contesting Liens. The Second Lien Collateral Agent, for
itself and on behalf of each applicable Second Lien Secured Party, agrees that
(a) it shall not (and hereby waives any right to) take any action to challenge,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority or enforceability of a Lien
securing any First Lien Obligations held (or purported to be held) by or on
behalf of the First Lien Collateral Agent or any of the First Lien Secured
Parties or any agent or trustee therefor in any First Lien Collateral or Common
Collateral and (b) none of them will oppose or otherwise contest (or support

 

-6-



--------------------------------------------------------------------------------

any Person contesting) any other request for judicial relief made in any court
by the First Lien Collateral Agent or any First Lien Secured Parties relating to
the lawful enforcement of any First Priority Lien on Common Collateral or First
Lien Collateral.

2.3. No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, the parties hereto agree that, after the date hereof, the Second Lien
Collateral Agent shall not acquire or hold any Lien on any assets of the Company
or any other Grantor (and neither the Company nor any Grantor shall grant such
Lien) securing any Second Lien Obligations that are not also subject to a First
Priority Lien in respect of the First Lien Obligations under the First Lien
Documents. If the Second Lien Collateral Agent shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of the Company or any other
Grantor that is not also subject to the First Priority Lien in respect of the
First Lien Obligations under the First Lien Documents, then the Second Lien
Collateral Agent shall, without the need for any further consent of any party
and notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the First Lien Collateral
Agent as security for the First Lien Obligations (subject to the lien priority
and other terms hereof) and shall use its best efforts to promptly notify the
First Lien Collateral Agent in writing of such Lien and in any event take such
actions as may be requested by the First Lien Collateral Agent to assign or
release such Lien to the First Lien Collateral Agent (and/or its designee) as
security for the applicable First Lien Obligations.

2.4. Perfection of Liens. Except as expressly set forth in Section 5.5 hereof,
neither the First Lien Collateral Agent nor any First Lien Secured Party shall
be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Lien Collateral
Agent or any other Second Lien Secured Parties. The provisions of this Agreement
are intended solely to govern the respective Lien priorities as between the
First Lien Secured Parties and the Second Lien Secured Parties and shall not
impose on the First Lien Collateral Agent, the Second Lien Collateral Agent, the
Second Lien Secured Parties or the First Lien Secured Parties or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Common Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of First Lien Objections has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) none of the Second Lien Collateral Agent
or any Second Lien Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff and the right to credit bid debt) with
respect to any Common Collateral in respect of any applicable Second Lien
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), (y) contest, protest or
otherwise object to any foreclosure or enforcement proceeding or action brought
with respect to the Common Collateral or any other collateral by the First Lien
Collateral Agent or any First Lien Secured Party in respect of the First Lien
Obligations, the exercise of any right by the First Lien Collateral Agent or

 

-7-



--------------------------------------------------------------------------------

any First Lien Secured Party (or any agent or sub-agent on their behalf) in
respect of the First Lien Obligations under any control agreement, lockbox
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Collateral Agent or any Second Lien Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party, of any rights and remedies as a secured party
relating to the Common Collateral or any other collateral under the First Lien
Documents or otherwise in respect of First Lien Obligations, or (z) object to
any waiver or forbearance by the First Lien Secured Parties from or in respect
of bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Common Collateral or any
other collateral in respect of First Lien Obligations and (ii) except as
otherwise provided herein, the First Lien Collateral Agent and the First Lien
Secured Parties shall have the sole and exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt),
marshal, process and make determinations regarding the release, disposition or
restrictions, or waiver or forbearance of rights or remedies with respect to the
Common Collateral without any consultation with or the consent of the Second
Lien Collateral Agent or any Second Lien Secured Party; provided, however, that
(A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent may file a proof
of claim or statement of interest with respect to the Second Lien Obligations
and (B) the Second Lien Collateral Agent may take any action (not adverse to the
prior Liens on the Common Collateral securing the First Lien Obligations, or the
rights of the First Lien Collateral Agent or the First Lien Secured Parties to
exercise remedies in respect thereof) in order to prove, preserve or protect
(but not enforce) its rights in, and perfection and priority of its Lien on, the
Common Collateral. In exercising rights and remedies with respect to the First
Lien Collateral or Common Collateral, the First Lien Collateral Agent and the
First Lien Secured Parties may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Common Collateral or other collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured lender under the Uniform Commercial
Code of any applicable jurisdiction and of a secured creditor under Bankruptcy
Laws of any applicable jurisdiction.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
Second Lien Collateral Agent, on behalf of itself and each applicable Second
Lien Secured Party, agrees that it will not, in the context of its role as
secured lender, take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy or otherwise
in an Insolvency or Liquidation Proceeding (including set off or the right to
credit bid debt (except as set forth in Section 6.10 below)) with respect to any
Common Collateral in respect of the applicable Second Lien Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
First Lien Obligations has occurred, except as expressly provided in the proviso
in clause (ii) of Section 3.1(a), the sole right of the Second Lien Collateral
Agent and the Second Lien Secured Parties with respect to the Common Collateral
is to hold a Lien on the Common Collateral in respect of the applicable Second
Lien Obligations pursuant to the Second Lien Documents, as applicable, for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of First Lien Obligations has occurred.

 

-8-



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
agrees that none of the Second Lien Collateral Agent or any Second Lien Secured
Party will take any action that would hinder any exercise of remedies undertaken
by the First Lien Collateral Agent or the First Lien Secured Parties with
respect to the Common Collateral, the First Lien Collateral or any other
collateral under the First Lien Documents, including any sale, lease, exchange,
transfer or other disposition of the Common Collateral, the First Lien
Collateral or such other collateral, whether by foreclosure or otherwise, and
(ii) the Second Lien Collateral Agent, for itself and on behalf of each Second
Lien Secured Party, hereby waives any and all rights it or any Second Lien
Secured Party may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Secured
Parties seek to enforce or collect the First Lien Obligations or the Liens
granted in any of the First Lien Collateral or Common Collateral, regardless of
whether any action or failure to act by or on behalf of the First Lien
Collateral Agent or First Lien Secured Parties is adverse to the interests of
the Second Lien Secured Parties.

(d) The Second Lien Collateral Agent and each Second Lien Secured Party hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any applicable Second Lien Document shall be deemed to restrict in any way the
rights and remedies of the First Lien Collateral Agent or the First Lien Secured
Parties with respect to the First Lien Collateral or Common Collateral as set
forth in this Agreement and the First Lien Documents.

(e) So long as the Discharge of First Lien Obligations has not occurred, the
Second Lien Collateral Agent, on behalf of itself and the applicable Second Lien
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), the
Second Lien Collateral Agent, on behalf of itself and each applicable Second
Lien Secured Party, agrees that, unless and until the Discharge of First Lien
Obligations has occurred, it will not commence, or join with any Person (other
than the First Lien Secured Parties and the First Lien Collateral Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral or any other collateral under any of the applicable Second
Lien Documents or otherwise in respect of the applicable Second Lien
Obligations.

3.3. Actions Upon Breach. If any Second Lien Secured Party, in contravention of
the terms of this Agreement, in any way takes, attempts to or threatens to take
any action with respect to the Common Collateral (including, without limitation,
any attempt to realize upon or enforce any remedy with respect to this
Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Second Lien Secured Party that relief against such Second Lien
Secured Party by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the First Lien
Secured Parties, it being understood and

 

-9-



--------------------------------------------------------------------------------

agreed by each Second Lien Collateral Agent on behalf of each applicable Second
Lien Secured Party that (i) the First Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Lien Secured Party waives any defense that the Grantors and/or
the First Lien Secured Parties cannot demonstrate damage and/or can be made
whole by the awarding of damages.

SECTION 4. Payments.

4.1. Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, the Common Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Common
Collateral upon the exercise of remedies as a secured party, shall be applied by
the First Lien Collateral Agent to the First Lien Obligations in such order as
specified in the relevant First Lien Documents until the Discharge of First Lien
Obligations has occurred. Upon the Discharge of First Lien Obligations, subject
to the proviso of Section 5.1(a)(y) and subject to Section 5.7 hereof, the First
Lien Collateral Agent shall deliver promptly to the Second Lien Collateral Agent
any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.

4.2. Payments Over. Any Common Collateral or First Lien Collateral or proceeds
thereof received by the Second Lien Collateral Agent or any Second Lien Secured
Party in connection with the exercise of any right or remedy (including set off
or credit bid) or in any Insolvency or Liquidation Proceeding relating to the
Common Collateral not expressly permitted by this Agreement or prior to the
Discharge of First Lien Obligations shall be segregated and held in trust for
the benefit of and forthwith paid over to the First Lien Collateral Agent
(and/or its designees) for the benefit of the First Lien Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Agent or any such Second Lien Secured Party. This authorization is
coupled with an interest and is irrevocable.

4.3. AHYDO Payments. Notwithstanding anything herein to the contrary, the Second
Lien Secured Parties may accept and retain amounts paid by the Grantors pursuant
to Section 2.06(e) of the Second Lien Credit Agreement as in effect on the date
hereof.

SECTION 5. Other Agreements.

5.1. Releases.

(a) (x) If, at any time any Grantor or any First Lien Secured Party delivers
notice to the Second Lien Collateral Agent with respect to any specified Common
Collateral (including for such purpose, in the case of the sale or other
disposition of all or substantially all of the equity interests in any
Subsidiary, any Common Collateral held by such Subsidiary or any direct or
indirect Subsidiary thereof) that:

(A) such specified Common Collateral has been or is being sold, transferred or
otherwise disposed of in connection with a Disposition by the owner of such
Common Collateral in a transaction permitted under the First Lien Credit
Agreement; or

 

-10-



--------------------------------------------------------------------------------

(B) the First Priority Liens thereon have been or are being released in
connection with a Subsidiary that is released from its guarantee under the First
Lien Credit Agreement; or

(C) the First Priority Liens thereon have been or are being otherwise released
as permitted by the First Lien Credit Agreement or by the First Lien Collateral
Agent on behalf of the First Lien Secured Parties (unless, in the case of clause
(B) or (C) of this Section 5.1(a)(x) such release occurs in connection with, and
after giving effect to, a Discharge of First Lien Obligations, which discharge
is not in connection with a foreclosure of, or other exercise of remedies with
respect to, Common Collateral by the First Lien Secured Parties (such discharge
not in connection with any such foreclosure or exercise of remedies or a sale or
other disposition generating sufficient proceeds to cause the Discharge of First
Lien Obligations, a “Payment Discharge”)),

then the Second Liens upon such Common Collateral will automatically be released
and discharged as and when, but only to the extent, such Liens on such Common
Collateral securing First Lien Obligations are released and discharged (provided
that in the case of a Payment Discharge, the Liens on any Common Collateral
disposed of in connection with the satisfaction in whole or in part of First
Lien Obligations shall be automatically released but any proceeds thereof not
used for purposes of the Discharge of First Lien Obligations or otherwise in
accordance with the Second Lien Credit Agreement shall be subject to Second
Liens and shall be applied pursuant to Section 4.1). Upon delivery to the Second
Lien Collateral Agent of a notice from the First Lien Collateral Agent stating
that any such release of Liens securing or supporting the First Lien Obligations
has become effective (or shall become effective upon the Second Lien Collateral
Agent’s release), the Second Lien Collateral Agent will promptly, at the
Company’s expense, execute and deliver such instruments, releases, termination
statements or other documents confirming such release on customary terms, which
instruments, releases and termination statements shall be substantially
identical to the comparable instruments, releases and termination statements
executed by the First Lien Collateral Agent in connection with such release. In
the case of the sale of capital stock of a Subsidiary or any other transaction
resulting in the release of such Subsidiary’s guarantee under the First Lien
Credit Agreement in accordance with the First Lien Credit Agreement, the
guarantee in favor of the Second Lien Secured Parties, if any, made by such
Subsidiary will automatically be released and discharged as and when, but only
to the extent, the guarantee by such Subsidiary of First Lien Obligations is
released and discharged.

(y) In the event of a Payment Discharge, the Second Liens on Common Collateral
owned by the Company or a Grantor immediately after giving effect to such
Payment Discharge shall become first-priority security interests (subject to any
intercreditor agreements or arrangements among Second Lien Secured Parties
pursuant to Section 8.21 and subject to Liens permitted by the Second Lien
Credit Agreement); provided that if the Company or the Grantors incur at any
time thereafter any new or replacement First Lien Obligations permitted under
the Second Lien Credit Agreement, then the provisions of Section 5.7 shall apply
as if a Refinancing of First Lien Obligations had occurred.

 

-11-



--------------------------------------------------------------------------------

(b) The Second Lien Collateral Agent, for itself and on behalf of each Second
Lien Secured Party, hereby irrevocably constitute and appoint the First Lien
Collateral Agent and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Second Lien
Collateral Agent or such holder or in the First Lien Collateral Agent’s own
name, from time to time in the First Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of First Lien Obligations has occurred, the
Second Lien Collateral Agent for itself and on behalf of each Second Lien
Secured Party, hereby consents to the application, whether prior to or after a
default, of proceeds of Common Collateral or other collateral to the repayment
of First Lien Obligations pursuant to the First Lien Credit Agreement.

5.2. Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Collateral Agent and the First Lien Secured Parties
shall have the sole and exclusive right, to the extent permitted by the First
Lien Documents and subject to the rights of the Grantors thereunder, to adjust
settlement for any insurance policy covering the Common Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, all proceeds of any such
policy and any such award if in respect of the Common Collateral shall be paid
(a) first, until to the occurrence of the Discharge of First Lien Obligations,
to the First Lien Collateral Agent for the benefit of First Lien Secured Parties
pursuant to the terms of the First Lien Documents, (b) second, after the
occurrence of the Discharge of First Lien Obligations, to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties pursuant to
the terms of the applicable Second Lien Documents and (c) third, if no Second
Lien Obligations are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If the Second Lien Collateral Agent or any Second Lien
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, such proceeds shall
be segregated and held in trust for the benefit of the First Lien Collateral
Agent and it shall forthwith pay such proceeds over to the First Lien Collateral
Agent in accordance with the terms of Section 4.2.

5.3. Amendments to Documents.

(a) So long as the Discharge of First Lien Obligations has not occurred, without
the prior written consent of the First Lien Collateral Agent, (i) no Second Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent any such amendment, supplement or modification would be
prohibited or inconsistent with any of the terms of this Agreement and (ii) no
other Second Lien Document may be amended, supplemented

 

-12-



--------------------------------------------------------------------------------

or otherwise modified or entered into unless such amendment, supplement or
modification shall operate only to (A) decrease the rate of interest or delay or
defer the date for payment of the interest, principal, premium (if any) or fees
payable on the Second Lien Obligations, (B) amend covenants, events of default
or remedies relating to Second Lien Obligations in a manner that makes such
provisions less restrictive or (C) amend covenants, events of default or
remedies relating to Second Lien Obligations in order to reflect a corresponding
change in the applicable First Lien Document, provided that any cushion or
setback between the First Lien Documents and the Second Lien Documents
(expressed as the absolute or percentage difference, whichever is greater) is
maintained in connection therewith. The Second Lien Collateral Agent agrees that
each applicable Second Lien Security Document shall include the following
language (or language to similar effect approved by the First Lien Collateral
Agent):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Second Lien Collateral Agent] pursuant to this
Agreement and the exercise of any right or remedy by [the Second Lien Collateral
Agent] hereunder are subject to the limitations and provisions of the
Intercreditor Agreement, dated as of March 26, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) among Bank of America, N.A., as First Lien Collateral Agent, and
Natixis, as Second Lien Collateral Agent, and certain other persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

In addition, the Second Lien Collateral Agent, on behalf of the Second Lien
Secured Parties, agrees that each mortgage, if applicable, covering any Common
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such mortgage to the
First Lien Document covering such Common Collateral.

(b) In the event that the First Lien Collateral Agent or the First Lien Secured
Parties enter into any amendment, waiver or consent in respect of or replace any
of the First Lien Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
First Lien Security Document or changing in any manner the rights of the First
Lien Collateral Agent, the First Lien Secured Parties, the Company or any other
Grantor thereunder (including the release of any Liens in Common Collateral in
accordance with Section 5.1), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Second Lien
Security Document without the consent of the Second Lien Collateral Agent or any
Second Lien Secured Party and without any action by the Second Lien Collateral
Agent, the Company or any other Grantor; provided that such amendment, waiver or
consent does not materially adversely affect the rights of the Second Lien
Secured Parties or the interests of the Second Lien Secured Parties in the
Common Collateral in a manner materially different from that affecting the
rights of the First Lien Secured Parties thereunder or therein. The First Lien
Collateral Agent shall give written notice of such amendment, waiver or consent
(along with a copy thereof) to the Second Lien Collateral Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment with respect to the provisions of any Second Lien Security Document as
set forth in this Section 5.3(b).

 

-13-



--------------------------------------------------------------------------------

(c) Without the prior written consent of the Second Lien Collateral Agent, no
First Lien Document may be amended, supplemented or otherwise modified or
entered into to the extent any such amendment, supplement or modification would
result in the aggregate principal amount of First Lien Obligations (including
the stated amount of any outstanding letters of credit that constitute First
Lien Obligations) to exceed the Cap Amount

5.4. Rights as Unsecured Creditors. Except as otherwise expressly set forth in,
or barred by, this Agreement, the Second Lien Collateral Agent and the Second
Lien Secured Parties may exercise rights and remedies as an unsecured creditor
against the Company or any Grantor that has guaranteed the Second Lien
Obligations in accordance with the terms of the applicable Second Lien Documents
and applicable law. Nothing in this Agreement shall prohibit the receipt by the
Second Lien Collateral Agent or any Second Lien Secured Party of required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by the Second Lien Collateral Agent or any
Second Lien Secured Party of rights or remedies as a secured creditor in respect
of Common Collateral or other collateral or enforcement in contravention of this
Agreement of any Lien in respect of Second Lien Obligations held by any of them
or in any Insolvency or Liquidation Proceeding. In the event the Second Lien
Collateral Agent or any Second Lien Secured Party becomes a judgment lien
creditor or other secured creditor in respect of Common Collateral, First Lien
Collateral or other collateral as a result of its enforcement of its rights as
an unsecured creditor in respect of Second Lien Obligations or otherwise, such
judgment or other lien shall be subordinated to the Liens securing First Lien
Obligations on the same basis as the other Liens securing the Second Lien
Obligations are so subordinated to the First Priority Liens securing First Lien
Obligations under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Collateral Agent or the
First Lien Secured Parties may have with respect to the First Lien Collateral.

5.5. First Lien Collateral Agent as Gratuitous Bailee for Perfection.

(a) The First Lien Collateral Agent agrees to hold the Pledged Collateral that
is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit and on behalf of the Second Lien Collateral Agent and each Second Lien
Secured Party and any assignee thereof solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Second Lien
Security Documents, subject to the terms and conditions of this Section 5.5.

(b) In the event that the First Lien Collateral Agent (or its agent or bailees)
has Lien filings against intellectual property that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First Lien Collateral Agent agrees to act under such filings and
hold such Liens as gratuitous bailee for the Second Lien Collateral Agent and
each Second Lien Secured Party and any assignee solely for the purpose of
perfecting the Liens granted in such Common Collateral pursuant to the Second
Lien Security Documents, subject to the terms and conditions of this
Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of First Lien Obligations has occurred, the First Lien
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the

 

-14-



--------------------------------------------------------------------------------

First Lien Documents as if the Liens under the Second Lien Documents did not
exist. The rights of the Second Lien Collateral Agent and the Second Lien
Secured Parties with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.

(d) The First Lien Collateral Agent shall have no obligation whatsoever to any
Second Lien Secured Party to assure that the Pledged Collateral is genuine or
owned by the Grantors or to protect or preserve rights or benefits of any Person
or any rights pertaining to the Common Collateral except as expressly set forth
in this Section 5.5. The duties or responsibilities of the First Lien Collateral
Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as gratuitous bailee for the benefit and on behalf of the Second Lien
Collateral Agent and each Second Lien Secured Party for purposes of perfecting
the Liens held by the Second Lien Secured Parties.

(e) The First Lien Collateral Agent shall not have by reason of the Second Lien
Documents or this Agreement or any other document a fiduciary relationship in
respect of any Second Lien Collateral Agent or any Second Lien Secured Party,
and each of the Second Lien Collateral Agent and the Second Lien Secured Parties
hereby waive and release the First Lien Collateral Agent from all claims and
liabilities arising pursuant to the First Lien Collateral Agent’s role under
this Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.

(f) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall (x) deliver to the Second Lien Collateral Agent written notice of
the occurrence thereof (which notice may state that such Discharge of First Lien
Obligations is subject to the provisions of this Agreement, including without
limitation Sections 5.1(a)(y), 5.7 and 6.3 hereof) (it being understood that
until the delivery of such notice to the Second Lien Collateral Agent, the
Second Lien Collateral Agent shall not be charged with knowledge of the
Discharge of First Lien Obligations or required to take any actions based on
such Discharge of First Lien Obligations) and (y) deliver to the Second Lien
Collateral Agent, to the extent that it is legally permitted to do so, the
remaining Pledged Collateral (if any) together with any necessary endorsements
(or otherwise allow the Second Lien Collateral Agent to obtain control of such
Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Company and each Grantor shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify the
First Lien Collateral Agent for loss or damage suffered by the First Lien
Collateral Agent as a result of such transfer except for loss or damage suffered
by the First Lien Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. The First Lien Collateral Agent has no obligation
to follow instructions from the Second Lien Collateral Agent or any Second Lien
Secured Party in contravention of this Agreement.

(g) Neither the First Lien Collateral Agent nor any of the First Lien Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or any Grantor’s obligations to the First Lien Collateral
Agent or the First Lien Secured Parties under the First Lien Credit Agreement or
the First Lien Documents or any assurance of payment in respect thereof or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

 

-15-



--------------------------------------------------------------------------------

5.6. [Intentionally Omitted]

5.7. No Release if Event of Reinstatement. If at any time in connection with or
after the Discharge of First Lien Obligations the Company either in connection
therewith or thereafter enters into any Refinancing of any First Lien Document
evidencing a First Lien Obligation, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, the First Lien Documents and the Second Lien Documents, and
the obligations under such Refinancing shall automatically be treated as First
Lien Obligations for all purposes of this Agreement (a “Reinstatement”),
including for purposes of the Lien priorities and rights in respect of Common
Collateral set forth herein, and the related documents shall be treated as First
Lien Documents for all purposes of this Agreement and the first lien collateral
agent under such Refinanced First Lien Documents shall be the First Lien
Collateral Agent for all purposes of this Agreement. Upon receipt of a notice
stating that the Company has entered into a new First Lien Document (which
notice shall include the identity of the new collateral agent, such agent, the
“New Agent”), the Second Lien Collateral Agent shall promptly (at the expense of
the Company) (a) enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company or such New Agent shall
reasonably request in order to confirm to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement and (b) deliver to the New Agent the Pledged Collateral together with
any necessary endorsements (or otherwise allow the New Agent to obtain
possession or control of such Pledged Collateral). The Second Lien Collateral
Agent shall not be charged with knowledge of such Reinstatement until it
receives written notice from the First Lien Collateral Agent, New Agent or the
Company of the occurrence of such Reinstatement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. The Second Lien Collateral Agent and each other Second
Lien Secured Party agree that if the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding:

(a) if the First Lien Collateral Agent shall desire to permit the use of cash
collateral or to permit the Company or any other Grantor to obtain financing
under Section 363 or Section 364 of the Bankruptcy Code or any similar provision
in any Bankruptcy Law (“DIP Financing”), including if such DIP Financing is
secured by Liens senior in priority to the Liens securing the Second Lien
Obligations, then the Second Lien Collateral Agent, on behalf of itself and each
applicable Second Lien Secured Party, agrees that it will raise no objection to,
and will not support any objection to, and will not otherwise contest such use
of cash collateral or DIP Financing and will not request adequate protection or
any other relief in connection therewith (except to the extent permitted by
Section 6.2) and, to the extent the Liens securing the First Lien Obligations
are subordinated or pari passu with such DIP Financing, will subordinate its
Liens in the Common Collateral and any other collateral to (i) such DIP
Financing (and all Obligations relating thereto); (ii) any adequate protection
granted to the First Lien Collateral

 

-16-



--------------------------------------------------------------------------------

Agent or the First Lien Secured Parties in respect of the First Lien
Obligations, and (iii) any “carve-out” for professional and United States
Trustee fees agreed to by the First Lien Collateral Agent, in each case, on the
same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Priority Liens securing the First Lien Obligations;

(b) none of them will object to, or otherwise contest (or support any other
Person contesting), any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of First Lien
Obligations made by the First Lien Collateral Agent or any First Lien Secured
Party;

(c) none of them will object to, or otherwise contest (or support any other
Person contesting), any order relating to a sale of assets of the Company or any
Grantor for which the First Lien Collateral Agent has consented that provides,
to the extent that sale is to be free and clear of Liens, that the Liens
securing the First Lien Obligations and the Second Lien Obligations will attach
to the proceeds of the sale on the same basis of priority as the existing Liens
in accordance with this Agreement;

(d) none of them will seek relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the Common Collateral,
the First Lien Collateral or any other collateral without the prior written
consent of the First Lien Collateral Agent;

(e) none of them will object to, or otherwise contest (or support any other
Person contesting), (i) any request by the First Lien Collateral Agent or any
First Lien Secured Party for adequate protection or (ii) any objection by the
First Lien Collateral Agent or any First Lien Secured Party to any motion,
relief, action or proceeding based on the First Lien Collateral Agent’s or such
First Lien Secured Party’s claiming a lack of adequate protection;

(f) none of them will assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on a parity with the Liens securing the First Lien
Obligations for costs or expenses of preserving or disposing of any Common
Collateral or First Lien Collateral;

(g) none of them will oppose or otherwise contest (or support any Person
contesting) any lawful exercise by the First Lien Collateral Agent or any First
Lien Secured Party of the right to credit bid First Lien Obligations at any sale
of Common Collateral or First Lien Collateral;

(h) none of them will challenge (or support any other Person challenging) the
validity, enforceability, perfection or priority of the First Priority Liens on
Common Collateral or First Lien Collateral (and the First Lien Collateral Agent
and the First Lien Secured Parties agree not to challenge the validity,
enforceability, perfection or priority of the Liens in favor of the Second Lien
Collateral Agent and each other Second Lien Secured Party on the Common
Collateral);

 

-17-



--------------------------------------------------------------------------------

(i) each of them shall waive their rights to have any administrative claim
arising under Section 507(b) of the Bankruptcy Code attach to the proceeds of
causes of action arising under Sections 542, 544, 545, 547, 548, 549, 550, 551,
553(b) or 724(a) of the Bankruptcy Code, and both of them agree that any
superpriority administrative claim arising under Section 507(b) of the
Bankruptcy Code or otherwise may be satisfied by the issuance of a debt or
equity security in connection with any plan of reorganization; and

(j) prior to a Discharge of First Lien Obligations, none of them shall seek to
exercise any rights under Section 1111(b) of the Bankruptcy Code.

6.2. Adequate Protection. Each of the Second Lien Collateral Agent and each
other Second Lien Secured Party agrees that it will not file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) or raise any objection to or otherwise oppose DIP
Financing or use of cash collateral supported by the First Lien Collateral Agent
based upon their respective security interests in the Common Collateral, except
that:

(1) any of them may freely seek and obtain relief granting a junior Lien
co-extensive in all respects with, but subordinated to, all Liens granted in the
Insolvency or Liquidation Proceeding to, or for the benefit of, the First Lien
Secured Parties (and the First Lien Collateral Agent and the First Lien Secured
Parties will not object to the granting of such a junior Lien); and

(2) any of them may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of First Lien Obligations.

6.3. Preference Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto, the First Lien
Obligations shall be deemed to be reinstated to the extent of such Recovery and
to be outstanding as if such payment had not occurred, and such First Lien
Secured Party shall be entitled to a reinstatement of First Lien Obligations
with respect to all such recovered amounts and shall have all rights hereunder.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. Any Common Collateral or First Lien
Collateral or proceeds thereof received by any Second Lien Secured Party prior
to the time of such Recovery shall be deemed to have been received prior to the
Discharge of First Lien Obligations and subject to the provisions of
Section 4.2. The First Lien Collateral Agent shall use commercially reasonable
efforts to give written notice to the Second Lien Collateral Agent of the
occurrence of any such Recovery (provided that the failure to give such notice
shall not affect the First Lien Collateral Agents rights hereunder, except it
being understood that until the delivery of such notice to the Second Lien
Collateral Agent, the Second Lien Collateral Agent shall not be charged with
knowledge of such Recovery or required to take any actions based on such
Recovery).

 

-18-



--------------------------------------------------------------------------------

6.4. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.5. Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations. Without limiting the generality of the
foregoing, if, in any Insolvency or Liquidation Proceeding, equity securities
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Obligations, then, the priorities of the equity securities
distributed on account of the First Lien Obligations and on account of the
Second Lien Obligations must be consistent with the provisions of this Agreement

6.6. Post-Petition Interest.

(a) Neither the Second Lien Collateral Agent nor any Second Lien Secured Party
shall oppose or seek to challenge any claim by the First Lien Collateral Agent
or any First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of post-petition interest, fees
or expenses.

(b) Neither the First Lien Collateral Agent nor any other First Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Collateral
Agent or any Second Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien in favor of
the Second Lien Secured Parties on the Common Collateral (after taking into
account the Lien in favor of the First Lien Secured Parties).

6.7. Nature of Obligations; Post-Petition Interest. The Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, hereby acknowledges and
agrees that (i) the Second Lien Secured Parties’ claims against the Company
and/or any Grantor in respect of the Common Collateral constitute junior claims
separate and apart (and of a different class) from the senior claims of the
First Lien Secured Parties against the Company and/or any such Grantor in
respect of the Common Collateral, (ii) the First Lien Obligations include all
interest that accrues after the commencement of any Insolvency or Liquidation
Proceeding of the Company or any Grantor at the rate provided for in the
applicable First Lien Documents governing the same, whether or not a claim for
post-petition interest is allowed or allowable in any such

 

-19-



--------------------------------------------------------------------------------

Insolvency or Liquidation Proceeding and (iii) this Agreement constitutes a
“subordination agreement” under Section 510 of the Bankruptcy Code. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims against the Company or any Grantor in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior claims), then the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, hereby acknowledges and
agrees that all distributions pursuant to Section 4.1 or otherwise shall be made
as if there were separate classes of senior and junior secured claims against
the Company and the Grantors in respect of the Common Collateral (with the
effect being that, to the extent that the aggregate value of the Common
Collateral is sufficient (for this purpose ignoring all claims held by the
Second Lien Collateral Agent on behalf of the Second Lien Secured Parties), the
First Lien Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest at the relevant
contract rate (even though such claims may or may not be allowed in whole or in
part in the respective Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, with the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the holders of the First Lien
Obligations all amounts otherwise received or receivable by them to the extent
needed to effectuate the intent of this sentence even if such turnover of
amounts has the effect of reducing the amount of the claim of the Second Lien
Secured Parties).

6.8. Proofs of Claim. Subject to the limitations set forth in this Agreement,
the First Lien Collateral Agent may file proofs of claim and other pleadings and
motions with respect to any First Lien Obligations, any Second Lien Obligations
or the Common Collateral in any Insolvency or Liquidation Proceeding. If a
proper proof of claim has not been filed in the form required in such Insolvency
or Liquidation Proceeding at least ten (10) days prior to the expiration of the
time for filing thereof, the First Lien Collateral Agent shall have the right
(but not the duty) to file an appropriate claim for and on behalf of the Second
Lien Secured Parties with respect to any of the Second Lien Obligations or any
of the Common Collateral. In furtherance of the foregoing, the Second Lien
Collateral Agent hereby appoints the First Lien Collateral Agent as its
attorney-in-fact, with full authority in the place and stead of the Second Lien
Collateral Agent and full power of substitution and in the name of the Second
Lien Secured Parties or otherwise, to execute and deliver any document or
instrument that the First Lien Collateral Agent is required or permitted to
deliver pursuant to this Section 6.8, such appointment being coupled with an
interest and irrevocable.

6.9. Plan of Reorganization. Without limiting the generality of any provisions
of this Agreement, any vote to accept, and any other act to support the
confirmation or approval of, any Non-Conforming Plan of Reorganization shall be
inconsistent with and accordingly, a violation of the terms of this Agreement,
and the First Lien Collateral Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization dismissed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

6.10. Sales of Assets. If the First Lien Collateral Agent consents, on behalf of
the requisite First Lien Secured Parties, to a sale, transfer or other
disposition (a “Disposition”)

 

-20-



--------------------------------------------------------------------------------

of Common Collateral free and clear of its liens pursuant to Section 363(f) of
the Bankruptcy Code (with such liens to attach to the proceeds of such sale),
neither the Second Lien Collateral Agent nor any Second Lien Secured Party shall
raise any objection to or otherwise oppose such sale or other disposition. If
requested by the First Lien Collateral Agent, the Second Lien Collateral Agent
shall affirmatively consent to such sale or other disposition. Nothing set forth
in this Agreement or this Section 6.10 shall be construed to in any way limit or
impair the right of any Second Lien Secured Party from exercising a credit bid
in accordance with Section 363(k) of the Bankruptcy Code with respect to the
Second Lien Obligations in a Disposition of Common Collateral under Section 363
of the Bankruptcy Code, provided that in connection with and immediately after
giving effect to such sale and credit bid there occurs a Discharge of First Lien
Obligations.

6.11. Waiver of Bankruptcy-Related Rights. Prior to a Discharge of First Lien
Obligations, the Second Lien Collateral Agent and each other Second Lien Secured
Party agree to waive any rights they may have as a secured creditor in an
Insolvency or Liquidation Proceeding to seek to have a case or cases commenced
by any Grantor or Grantors under Chapter 11 of the Bankruptcy Code converted to
a case or cases under Chapter 7 of the Bankruptcy Code pursuant to Section 1112
of the Bankruptcy Code or otherwise; to seek to have a case or cases commenced
by any Grantor or Grantors under Chapter 11 of the Bankruptcy Code dismissed
pursuant to Section 1112 of the Bankruptcy Code or otherwise; and to seek to
have a Chapter 11 trustee or an examiner appointed in any case or cases
commenced by any Grantor or Grantors under Chapter 11 of the Bankruptcy Code
pursuant to Section 1104 of the Bankruptcy Code or otherwise.

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the First Lien Secured Parties to the execution
and delivery of the Second Lien Documents to which the First Lien Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
the Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. The Second Lien Collateral Agent, on behalf of
itself and each Second Lien Secured Party, acknowledges that it and the Second
Lien Secured Parties have, independently and without reliance on the First Lien
Collateral Agent or any First Lien Secured Parties, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Second Lien Document, this Agreement and
the transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
applicable Second Lien Document or this Agreement.

7.2. No Warranties or Liability. The Second Lien Collateral Agent, on behalf of
itself and each Second Lien Secured Party, acknowledges and agrees that neither
the First Lien Collateral Agent nor any of the First Lien Secured Parties has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Documents, the ownership of any Common
Collateral or the perfection or priority of any Liens thereon. The First Lien
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit

 

-21-



--------------------------------------------------------------------------------

under the First Lien Documents in accordance with law and as they, in their sole
discretion, may otherwise deem appropriate, and the First Lien Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that the Second Lien Collateral Agent or any of the Second Lien
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the First Lien Collateral Agent nor any
First Lien Secured Parties shall have any duty to the Second Lien Collateral
Agent or any Second Lien Secured Party to act or refrain from acting in a manner
that allows, or results in, the occurrence or continuance of an event of default
or default under any agreements with the Company or any Grantor (including the
Second Lien Documents), regardless of any knowledge thereof that they may have
or be charged with. Except as expressly set forth in this Agreement, the First
Lien Collateral Agent, the First Lien Secured Parties, the Second Lien
Collateral Agent and the Second Lien Secured Parties have not otherwise made to
each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second Lien
Obligations, the First Lien Obligations or any guarantee or security which may
have been granted to any of them in connection therewith, (b) the Company’s or
any Grantor’s title to or right to transfer any of the Common Collateral or
(c) any other matter except as expressly set forth in this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Secured
Parties, and the Second Lien Collateral Agent and the Second Lien Secured
Parties, respectively, hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the First
Lien Credit Agreement or any other First Lien Document or of the terms of the
Second Lien Credit Agreement or any other Second Lien Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Obligations or the Second Lien Obligations in respect of this Agreement.

 

-22-



--------------------------------------------------------------------------------

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any First Lien Document
or any Second Lien Document, the provisions of this Agreement shall govern.

8.2. Continuing Nature of This Agreement; Severability. Subject to
Section 5.1(a)(y), Section 5.7 and Section 6.3, this Agreement shall continue to
be effective until the Discharge of First Lien Obligations shall have occurred
or such later time as all the obligations in respect of the Second Lien
Obligations shall have been paid in full. This is a continuing agreement of lien
subordination, and the First Lien Secured Parties may continue, at any time and
without notice to the Second Lien Collateral Agent or any Second Lien Secured
Party, to extend credit and other financial accommodations and lend monies to or
for the benefit of the Company or any other Grantor constituting First Lien
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed by or on behalf of the First Lien Collateral Agent and the Second
Lien Collateral Agent or their respective authorized agents, and consented to in
writing by the Company, and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. The Company and the other
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
their rights are directly and adversely affected (in which case the Company
shall have the right to consent to or approve any such amendment, modification
or waiver). Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and without the consent of First Lien Collateral Agent, any
First Lien Secured Party, the Second Lien Collateral Agent or any Second Lien
Secured Party to (i) provide for a replacement First Lien Collateral Agent in
accordance with the First Lien Documents (including for the avoidance of doubt
to provide for a replacement First Lien Collateral Agent assuming such role in
connection with any Refinancing of the First Lien Credit Agreement), provide for
a replacement Second Lien Collateral Agent in accordance with the Second Lien
Documents (including for the avoidance of doubt to provide for a replacement
Second Lien Collateral Agent assuming such role in connection with any
Refinancing of the Second Lien Documents permitted hereunder) and/or secure
additional extensions of credit or add other parties holding First Lien
Obligations or Second Lien Obligations to the extent such Indebtedness does not
expressly violate the First Lien Credit Agreement or the Second Lien Credit
Agreement and (ii) in the case of such additional Second Lien Obligations,
(a) establish that the Liens on the Common Collateral securing such Second Lien
Obligations shall be junior and subordinate in all respects to all Liens on the
Common Collateral

 

-23-



--------------------------------------------------------------------------------

securing any First Lien Obligations (at least to the same extent as (taken
together as a whole) the Liens on the Common Collateral in favor of the Second
Lien Obligations are junior and subordinate to the Liens on the Common
Collateral in favor of the First Lien Obligations pursuant to this Agreement
immediately prior to the incurrence of such additional Second Lien Obligations)
and (b) provide to the holders of such Second Lien Obligations (or any agent or
trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Lien Collateral
Agent) as are provided to the Second Lien Secured Parties under this Agreement.
Such amendments adding additional agents may be accomplished by delivering to
the First Lien Collateral Agent and the Second Lien Collateral Agent an
“Additional Party Addendum” hereto substantially in the form of Exhibit A
hereto. Any such additional party and agent shall be entitled to rely on the
determination of officers of the Company that such modifications do not
expressly violate the First Lien Credit Agreement, the other First Lien
Documents, the Second Lien Credit Agreement, the other Second Lien Documents and
this Agreement if such determination is set forth in an officers’ certificate
delivered to such party, the First Lien Collateral Agent and the Second Lien
Collateral Agent in a manner satisfactory to the First Lien Collateral Agent.
For the avoidance of doubt, unless otherwise agreed to among the Second Lien
Secured Parties (and in addition to any additional requirements with respect to
any Second Lien Obligations set forth in the Second Lien Credit Agreement), the
Second Lien Collateral Agent shall for all purposes hereof act at the direction
of the Second Lien Secured Parties holding a majority of then outstanding Second
Lien Obligations.

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. The First Lien Collateral Agent, the First Lien Secured Parties,
the Second Lien Collateral Agent and the Second Lien Secured Parties shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Company and the Grantors and all endorsers and/or guarantors of the First
Lien Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations. The First Lien Collateral Agent, the First Lien Secured
Parties, the Second Lien Collateral Agent and the Second Lien Secured Parties
shall have no duty to advise any other party hereunder of information known to
it or them regarding such condition or any such circumstances or otherwise. In
the event that the First Lien Collateral Agent, any First Lien Secured Party,
the Second Lien Collateral Agent or any Second Lien Secured Party, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party, it or they shall be under no obligation
(w) to make, and the First Lien Collateral Agent, the First Lien Secured
Parties, the Second Lien Collateral Agent and the Second Lien Secured Parties
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5. Subrogation. The Second Lien Collateral Agent, on behalf of itself and each
Second Lien Secured Party, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.

 

-24-



--------------------------------------------------------------------------------

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations by
the First Lien Secured Parties in a manner consistent with the terms of the
First Lien Documents. Except as otherwise provided herein, the Second Lien
Collateral Agent, on behalf of itself and each applicable Second Lien Secured
Party, assents to any such extension or postponement of the time of payment of
the First Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the First Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

8.8. Notices. All notices to the First Lien Secured Parties and the Second Lien
Secured Parties permitted or required under this Agreement may be sent to the
First Lien Collateral Agent or the Second Lien Collateral Agent, respectively,
as provided in the First Lien Credit Agreement, the Second Lien Credit
Agreement, the other relevant First Lien Document or the other relevant Second
Lien Document, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be asset forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

8.9. Further Assurances. The Second Lien Collateral Agent, on behalf of itself
and each Second Lien Secured Party, and the First Lien Collateral Agent, on
behalf of itself and each First Lien Secured Party, agree that each of them
shall take such further action and shall execute and deliver to the First Lien
Collateral Agent and the First Lien Secured Parties such additional documents
and instruments (in recordable form, if requested) as the First Lien Collateral
Agent or the First Lien Secured Parties may reasonably request to effectuate the
terms of and the lien priorities contemplated by this Agreement.

 

-25-



--------------------------------------------------------------------------------

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Collateral Agent, the First Lien Secured Parties, the Second Lien
Collateral Agent, the Second Lien Secured Parties and their respective permitted
successors and assigns.

8.12. Specific Performance. The First Lien Collateral Agent may demand specific
performance of this Agreement. The Second Lien Collateral Agent, on behalf of
itself and each Second Lien Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the First Lien Collateral Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or “pdf” file thereof, each of which shall be an
original and all of which shall together constitute one and the same document.

8.15. Authorization. By its signature, each party hereto represents and warrants
to the other parties hereto that the Person executing this Agreement on behalf
of such party is duly authorized to execute this Agreement. The First Lien
Collateral Agent represents and warrants that this Agreement is binding upon the
First Lien Secured Parties. The Second Lien Collateral Agent represents and
warrants that this Agreement is binding upon the Second Lien Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of First
Lien Obligations and Second Lien Obligations. No other Person shall have or be
entitled to assert rights or benefits hereunder. Notwithstanding the foregoing,
the Company is an intended beneficiary and third party beneficiary hereof with
the right and power to enforce with respect to Section 8.3 hereof.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. First Lien Collateral Agent and Second Lien Collateral Agent. It is
understood and agreed that (a) Bank of America is entering into this Agreement
in its capacity as collateral

 

-26-



--------------------------------------------------------------------------------

agent under the First Lien Credit Agreement, and the provisions of Article IX of
the First Lien Credit Agreement applicable to the administrative agent and
collateral agent thereunder shall also apply to the First Lien Collateral Agent
hereunder and (b) Natixis is entering in this Agreement in its capacity as
Second Lien Collateral Agent, and the provisions of Article IX of the Second
Lien Credit Agreement applicable to the collateral agent thereunder shall also
apply to the Second Lien Collateral Agent hereunder.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the First Lien Credit Agreement or any other First Lien Document,
or the Second Lien Credit Agreement or any other Second Lien Document, or permit
the Company or any Grantor to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the First Lien Credit Agreement or any other First Lien Documents
or the Second Lien Credit Agreement or any other Second Lien Documents,
(b) change the relative priorities of the First Lien Obligations or the Liens
granted under the First Lien Documents on the Common Collateral (or any other
assets) as among the First Lien Secured Parties, (c) otherwise change the
relative rights of the First Lien Secured Parties in respect of the Common
Collateral as among such First Lien Secured Parties or (d) obligate the Company
or any Subsidiary to take any action, or fail to take any action, if taking or
failing to take such action, as the case may be, would otherwise constitute a
breach of, or default under, the First Lien Credit Agreement or any other First
Lien Document or the Second Lien Credit Agreement or any other Second Lien
Document. Except as expressly set forth herein, none of the Company, any Grantor
or any Subsidiary of the Company or any other creditor thereof shall have any
rights hereunder. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of any First Lien Document or Second Lien Document (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the applicable First Lien Document or Second Lien Document,
as applicable (including any definition contained therein), as amended or
modified from time to time if such amendment or modification has been made in
accordance with this Agreement and the applicable First Lien Document or Second
Lien Document.

8.21. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the First Lien
Secured Parties (as among themselves) may enter into intercreditor agreements
(or similar arrangements) governing the rights, benefits and privileges as among
the First Lien Secured Parties in respect of the Common Collateral, this
Agreement and the other First Lien Documents, including as to application of
proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as the terms thereof do not violate or

 

-27-



--------------------------------------------------------------------------------

conflict with the provisions of this Agreement or the First Lien Documents. Upon
obtaining the consent of the Required Lenders, which consent shall not be
unreasonably withheld, the Second Lien Secured Parties (as among themselves) may
enter into intercreditor agreements (or similar arrangements) governing the
rights, benefits and privileges as among the Second Lien Secured Parties in
respect of the Common Collateral, this Agreement and the other Second Lien
Documents, including as to application of proceeds of the Common Collateral,
voting rights, control of the Common Collateral and waivers with respect to the
Common Collateral, in each case so long as the terms thereof do not violate or
conflict with the provisions of this Agreement or the Second Lien Documents. In
any event, if a respective intercreditor agreement (or similar arrangement)
exists, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any other First
Lien Security Document or Second Lien Security Document, and the provisions of
this Agreement and the other First Lien Security Documents and Second Lien
Security Documents shall remain in full force and effect in accordance with the
terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof and
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)). The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the First Lien Secured Parties on
the one hand and the Second Lien Secured Parties on the other hand.

8.22. Acknowledgement. The Second Lien Collateral Agent hereby acknowledges for
itself and on behalf of each Second Lien Secured Party that there are assets of
the Company, the other Grantors and their Subsidiaries which are subject to
Liens in favor of the First Lien Secured Parties or other creditors but which do
not constitute Common Collateral, and nothing in this Agreement shall grant or
imply the grant of any Lien or other security interest in such assets in favor
of any Second Lien Secured Party to secure any Second Lien Obligations.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent

By:  

/s/ Christopher K. Wall

Name:   Christopher K. Wall Title:   Principal

 

S-1



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH

as Second Lien Collateral Agent

By:  

/s/ Samantha X. Tang/Stacey Caruth

Name:   Samantha X. Tang/Stacey Caruth Title:   Associate Director/Associate
Director

 

S-2



--------------------------------------------------------------------------------

CONSENT OF COMPANY AND GRANTORS

Dated: March 26, 2009

Reference is made to the Intercreditor Agreement dated as of the date hereof
between Bank of America, N.A., as First Lien Collateral Agent, and Natixis, as
Second Lien Collateral Agent, as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party or Second Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement, the First Lien
Documents or the Second Lien Documents. Each Grantor understands that the
foregoing Intercreditor Agreement is for the sole benefit of the First Lien
Secured Parties and the Second Lien Secured Parties and their respective
successors and assigns, and that such Grantor is not an intended beneficiary or
third party beneficiary thereof except to the extent otherwise expressly
provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the First Lien Collateral Agent or the Second
Lien Collateral Agent (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
First Lien Credit Agreement.

 

S-3



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

SBARRO, INC. By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer

 

C-1



--------------------------------------------------------------------------------

SBARRO HOLDINGS, LLC, as Holdings By:   MidOcean SBR Holdings, LLC, its Sole
Member By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer COREST MANAGEMENT, INC.
DEMEFAC LEASING CORP. LARKFIELD EQUIPMENT CORP. MELVILLE ADVERTISING AGENCY,
INC. SBARRO AMERICA, INC. SBARRO AMERICA PROPERTIES, INC. SBARRO COMMACK, INC.
SBARRO NEW HYDE PARK, INC. SBARRO OF LAS VEGAS, INC. SBARRO OF VIRGINIA, INC.
SBARRO PENNSYLVANIA, INC. SBARRO PROPERTIES, INC. SBARRO VENTURE, INC. SBARRO OF
TEXAS, INC. SBARRO OF TEXAS, INC. By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer SBARRO EXPRESS LLC
CARMELA’S, LLC UMBERTO AT THE SOURCE, LLC UMBERTO WHITE PLAINS, LLC By:  
Sbarro, Inc., Sole Member of each company listed above By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer

 

C-1



--------------------------------------------------------------------------------

SBARRO BLUE BELL EXPRESS, LLC By:   Sbarro Express, LLC, its Sole Member   By:  
Sbarro, Inc., its Sole Member By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer UMBERTO HUNTINGTON, LLC
UMBERTO DEER PARK, LLC UMBERTO HAUPPAUGE, LLC UMBERTO HICKSVILLE, LLC UMBERTO
SYOSSET, LLC MAMA SARRO’S OF EAST MEADOW, LLC By:   Sbarro New Hyde Park, Inc.,
Sole Member of each company listed above By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer SBARRO OF LONGWOOD, LLC
CARMELA’S OF KIRKMAN, LLC By:   Carmela’s LLC, Sole Member of each company
listed above   By:   Sbarro, Inc., its Sole Member By:  

/s/ Daniel G. Montgomery

Name:   Dan Montgomery Title:   Chief Financial Officer